Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notes and Comments
The examiner of this application is now Paul Dickinson.  The examiner’s correspondence information appears at the end of this action.


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 112(b) or 112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites “produced by a method comprising the steps of: simultaneously spraying an active element, a matrix-forming component A and a matrix-forming component B that can bind with the matrix-forming component A,” and later continues “wherein the separate solutions initiate binding with each other before the separate solutions are sprayed.”   The antecedent basis for the “binding” in the later limitation is the earlier limitation where it is matrix-forming component A and matrix-forming component B that bind.  However, the second limitation implies that it’s the solutions that bind together, not matrix-forming component A and matrix-forming component B.  The word “bind,” which implies a bond, is usually not applied to liquids.  Binding of the two solutions is different than binding matrix-forming component A and matrix-forming component B, and it’s unclear what needs to bind in the later limitation before the separate solutions are sprayed.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110008293 to Bhandari.  Bhandari discloses particles made from sodium alginate (component B), and calcium chloride (component A) comprising the active agent lysozyme, the average particle size d(0.5) was 37.9 um, compare instant claims 15-16, 22-29, and 34-36 (Example 2).  Bhandari teaches including the microparticles in food products, compare instant claim 16 (paragraph 0070).  Bhandari discloses methods of making microparticles comprising mixing a first solution of a cross-linkable reagent (component B) with a second solution of a cross-linking reagent (component A) by passing them through nozzles and reacting them in aerosol form to make particles (abstract, paragraphs 0090-0093, and figure 1). Bhandari discloses forming microparticles with sizes of< 40 um, compare instant claim 1 (paragraph 0031).  Bhandari discloses mixing the solutions together simultaneously (paragraph 0100).  Bhandari discloses specific example of spraying a mist of sodium alginate through a top nozzle (component B) mixed with a drug such as lysozyme (active agent) into a mist of calcium chloride sprayed through a second nozzle (reagent A) (Examples 1-3).   Bhandari discloses using chitosan as the crosslinkable reagent as well as salts and esters thereof (paragraph 0038).  Bhandari discloses that the compositions can comprise active agents such as peptide drugs that can be incorporated into the microparticles in solution with the cross-linkable reagent or in solution with the cross-linking reagent, compare instant claims 15, 17-21, and 30-33 (paragraphs 0053-0054, and 0108).   Regarding the present claims’ product-by-process limitations, “even though product-by-process claims are limited by and defined by the  by spray formulation of the ingredients to form microparticles of the sizes claimed. Given that all structural features of the microparticles claimed are the same the particles appear of the prior art appear to read on the claimed particles. It is also noted that the majority of the process steps claimed also are found in Bhandari. 
Applicant argues that Bhandari’s process causes first reagent aerosol (44) to fall through the layer of the second reagent aerosol (46), thereby allowing mixing of the reagents to take place.  Bhandari explains that this can be used to control the duration for which the first reagent is exposed to the second reagent, thereby providing control over the crosslinking process.  Claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari.   The process taught by Bhandari utilizes full contact binding by 
Applicant’s arguments have been fully considered but are not found fully persuasive.  Regarding applicant’s statement that claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari, the examiner’s response is that it is not clear that claim 1 is claiming post-mix praying in conjunction with post-spray mixing.  These phrases do not appear in the claim, or are they clearly implied.  Further, to the extent that “post-mix spraying” in conjunction with “post-spray mixing” is captured by claim 1, applicant has not enumerated what the identifiable structural properties are that the microparticles would have in “post-mix spraying” in conjunction with “post-spray mixing” that they would not have in Bhandari.   The artisan would not read Bhandari and the present claims as applicant has, as Bhandari teaching full contact binding, whereas the instant claims only teach partial contact binding.  Spraying two solutions intermixes the components fully, and the artisan would not accept that the product afforded by spray mixing verses Bhandari’s mixing step would result in a materially different microparticle, or be able to enumerate what the structural differences would be.   The examiner maintains that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP § 2113.  In the present instance, there is no structural difference between the microparticles of Bhandari and the instant particles for the reasons outlined above, and Bhandari therefore reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 15-36 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20110008293 to Bhandari in view of 20110008293 to Georgieva in further view of US 20100209518 to Chappa.  The relevant portions of Bhandari are given above. Given that the microparticles of Bhandari are structurally the same as the instant microparticles, Bhandari reads on the claimed invention.    Bhandari teaches particles made from sodium alginate (component B), and calcium chloride (component A) comprising the active agent lysozyme, the average particle size d(0.5) was 37.9 um, compare instant claims 15-16, 22-29, and 34-36 (example 2). Bhandari teaches including the microparticles in food products, compare instant claim 16 (paragraph 0070).  Regarding the product by process limitations found in instant claims 15, 17-21, and 30-33, "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art is made of the same materials claimed comprising the same active agents claimed and is made by spray formulation of the ingredients to form microparticles of the sizes claimed. It is also noted that the majority of the process steps claimed also are found in Bhandari. Bhandari teaches methods of making microparticles comprising mixing a first solution of a cross-linkable reagent (component B) with a second solution of a cross-linking reagent (component A) by passing them through .
Bhandari does not specifically state providing it in both solutions or in a separate solution.
Georgieva teaches methods for making microparticles comprising mixing a first solution comprising anions with a second solution comprising anions. (abstract). Georgieva teaches that compounds (active agents) can be added into the microparticles by including the compounds into the first or second solutions in order to prevent unwanted interactions between compounds or incorporating the compounds in both solutions and at high concentrations so that the loading of the compound in the particles is high (paragraphs 0025 and 0052).
Chappa teaches methods of encapsulating protein drugs in a polymer matrix comprising first and second solutions of matrix forming components such as chitosan. (abstract, paragraph 0056, and 0066).   Chappa teaches that the different matrix forming components may have incompatible solvent requirements and that the active agent can be sprayed from a third nozzle in a separate solution in order to help preserve the activity of the active agent (paragraphs 0093-0095).

Applicant argues that Bhandari’s process causes first reagent aerosol (44) to fall through the layer of the second reagent aerosol (46), thereby allowing mixing of the reagents to take place.  Bhandari explains that this can be used to control the duration for which the first reagent is exposed to the second reagent, thereby providing control over the crosslinking process.  Claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari.   The process taught by Bhandari utilizes full contact binding by 
Applicant’s arguments have been fully considered but are not found fully persuasive.  Regarding applicant’s statement that claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari, the examiner’s response is that it is not clear that claim 1 is claiming post-mix praying in conjunction with post-spray mixing.  These phrases do not appear in the claim, or are they clearly implied.  Further, to the extent that “post-mix spraying” in conjunction with “post-spray mixing” is captured by claim 1, applicant has not enumerated what the identifiable structural properties are that the microparticles would have in “post-mix spraying” in conjunction with “post-spray mixing” that they would not have in Bhandari.   The artisan would not read Bhandari and the present claims as applicant has, as Bhandari teaching full contact binding, whereas the instant claims only teach partial contact binding.  Spraying two solutions intermixes the components fully, and the artisan would not accept that the product afforded by spray mixing verses Bhandari’s mixing step would result in a materially different microparticle, or be able to enumerate what the structural differences would be.   The examiner maintains that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP § 2113.  In the present instance, there is no structural difference between the microparticles of Bhandari and the instant particles for the reasons outlined above, and Bhandari therefore reads on the claimed invention.

s 15-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008293 to Bhandari in view of US 8852644 to Baumstuemmler.  The relevant portions of Bhandari are given above. Given that the microparticles of Bhandari are structurally the same as the instant microparticles, Bhandari reads on the claimed invention.    Bhandari teaches particles made from sodium alginate (component B), and calcium chloride (component A) comprising the active agent lysozyme, the average particle size d(0.5) was 37.9 um, compare instant claims 15-16, 22-29, and 34-36 (example 2). Bhandari teaches including the microparticles in food products, compare instant claim 16 (paragraph 0070).  Regarding the product by process limitations found in instant claims 15, 17-21, and 30-33, "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art is made of the same materials claimed comprising the same active agents claimed and is made by spray formulation of the ingredients to form microparticles of the sizes claimed. It is also noted that the majority of the process steps claimed also are found in Bhandari. Bhandari teaches methods of making microparticles comprising mixing a first solution of a cross-linkable reagent (component B) with a second solution of a cross-linking reagent (component A) by passing them through nozzles and reacting them in aerosol form to make particles (abstract, paragraphs 0090-0093, and figure 1). Bhandari teaches forming microparticles with sizes of< 40 um, compare instant claim 1 (paragraph 0031). Bhandari teaches mixing the solutions together simultaneously (paragraph 0100). Bhandari teaches specific example of spraying a .
Bhandari does not disclose its spraying time until contact. 
Baumstuemmler teaches methods for producing microparticles by mixing non­ solvents and solvents comprising target substances with microjet reactors at defined rates that collide with one another and precipitate to form microparticles (claim 1).   Baumstuemmler teaches that the reactor has at least two nozzles each with its own pump to introduce the materials into the reactor as well as the ability to introducing gas into the reactor to maintain the gaseous atmosphere within the reactor at the collision point of the two solvent jets (i.e. maintaining a gas, mist, or aerosol at the collision point) (column 4, lines 10-24).   Baumstuemmler teaches that two jets collide in the collision area so as to effect precipitation of the materials due to very rapid mixing that occurs within 1 millisecond or below 0.1 ms (column 7, lines 1-5). Baumstuemmler teaches that the target molecules are medicines such as immunological substances, antidiabetic substances, etc (column 8, lines 1-19). Baumstuemmler teaches that the auxiliary agents can include sodium citrate, sodium carboxymethyl cellulose, etc. (column 8 line 32 through column 9-14). Baumstuemmler teaches that the defined pressures and flow rates effect very rapid mixing of the mixtures and these rates also control the particles sizes formed with faster flow rates forming smaller particles (column 1, lines 17-26 and column 4, lines 60-62).

Applicant argues that Bhandari’s process causes first reagent aerosol (44) to fall through the layer of the second reagent aerosol (46), thereby allowing mixing of the reagents to take place.  Bhandari explains that this can be used to control the duration for which the first reagent is exposed to the second reagent, thereby providing control over the crosslinking process.  Claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari.   The process taught by Bhandari utilizes full contact binding by requiring a first component to fall through a layer of the second component.  By contrast, the present claims require only “partial contact.”
.
Claims 15-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110008293 to Bhandari n view of US 5845846 to Watanabe.  The relevant portions of Bhandari are given above. Given that the microparticles of Bhandari are structurally the same as the instant microparticles, Bhandari .
Bhandari does not explicitly teach using an atomizer system that uses straight edge nozzles that brings 2 or more solutions into contact at a collision angle of 45-150 degrees to make initial contact together and mix before being atomized.
Watanabe teaches spray atomizers comprising two straight edged nozzles providing at least 2 liquids that mix together at an angle of 60 degrees to mix 2-4 liquid streams that collide together, mix, and form into mists forming microparticles (figures 3 and 15 and claims 1-20). Watanabe teaches that this spray nozzle configuration can eject liquid while uniformly mixing and dispersing at least two different liquids, liquid A and liquid B. The two different liquids supplied to the two liquid flow surfaces reach the edge as a thin film, are carried to the liquid convergence point, and are mixed as the liquid streams collide. This mixture is further carried to the gas jet convergence point where it is mixed by vibration forming fine liquid droplets.  Consequently, this spraying nozzle can completely mix two liquids and spray them as fine particles. Further, since this spraying nozzle supplies liquid to liquid flow surfaces on both sides of the edge, it can spray twice the liquid quantity of other nozzles and reduce the gas-to-liquid ratio by half. In addition, since the self-cleaning effect of the edge is near perfect, high quality particles are obtained. Watanabe also teaches that with this configuration of spraying nozzle, different liquids can be supplied through the plurality of liquid outlets and sprayed simultaneously. The liquids supplied to the liquid flow surfaces flow to the tip of the edge while mixing as thin films. They form fine liquid droplets and are sprayed while mixing at the liquid convergence point and the gas jet convergence 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an art accepted reactor for mixing and spraying two different liquids together at a collision point to form microparticles as taught by Watanabe for forming the particles of Bhandari that requires the mixing, spraying, and collision of two or more different reacting solvents to form microparticles. This is merely the use of an art recognized microparticle reactor systems used to react and impinge two microparticle formation streams for methods requiring just such a reaction. One of ordinary skill in the art would have been motivated to use the reactors of Watanabe given the teachings that it was designed for mixing and spraying multiple liquids together simultaneously with the improvement in spray more liquid than other nozzles with a reduced the gas-to-liquid ratio by half along with a self-cleaning system that produces near perfect high quality particles as taught by Watanabe. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the Bhandari requires just such devices in the formation of the particles and one would expect the outcome of using the microparticle forming solutions of Bhandari requiring mixing of the two solutions together in the device of Watanabe made form mixing multiple solutions together to form microparticles would function to form microparticles.
Applicant argues that Bhandari’s process causes first reagent aerosol (44) to fall through the layer of the second reagent aerosol (46), thereby allowing mixing of the reagents to take place.  Bhandari explains that this can be used to control the duration for which the first reagent is exposed to the second reagent, thereby providing control over the crosslinking process.  Claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are 
Applicant’s arguments have been fully considered but are not found fully persuasive.  Regarding applicant’s statement that claim 1’s “post-mix spraying” in conjunction with “post-spray mixing” results in identifiable structural properties that are distinct over the particles of Bhandari, the examiner’s response is that it is not clear that claim 1 is claiming post-mix praying in conjunction with post-spray mixing.  These phrases do not appear in the claim, or are they clearly implied.  Further, to the extent that “post-mix spraying” in conjunction with “post-spray mixing” is captured by claim 1, applicant has not enumerated what the identifiable structural properties are that the microparticles would have in “post-mix spraying” in conjunction with “post-spray mixing” that they would not have in Bhandari.   The artisan would not read Bhandari and the present claims as applicant has, as Bhandari teaching full contact binding, whereas the instant claims only teach partial contact binding.  Spraying two solutions intermixes the components fully, and the artisan would not accept that the product afforded by spray mixing verses Bhandari’s mixing step would result in a materially different microparticle, or be able to enumerate what the structural differences would be.   The examiner maintains that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP § 2113.  In the present instance, there is no structural difference between the microparticles of Bhandari and the instant particles for the reasons outlined above, and Bhandari therefore reads on the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). , e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-22 of copending Application No. 14912546. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims comprise the same method steps, and are both explicitly disclose that the method steps prepare microparticles with a diameter of 100 microns or less.   The difference between the instant the copending claims is that the copending claims are directed to the method of making, while the instant claims are directed to the product.  However, the method of making produces in the copending claims produces the same product as the instant claims, that is, microparticles with a .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding applicant’s argument that the double patenting rejection be held in abeyance, the examiner’s response is that the rejection is proper and is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system,  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
January 25, 2022